Exhibie 13(d) FUND PARTICIPATION AGREEMENT This agreement is made as of this 1st day of May, 2007 by and among WILSHIRE VARIABLE INSURANCE TRUST, a Delaware Statutory Trust (the “Trust”), on its own behalf and on behalf of each of the series of portfolios set forth on ScheduleA, as may be amended from time to time (each a “Fund” and collectively, the “Funds”), PFPC DISTRIBUTORS, INC., a Massachusetts corporation (“Distributor”), and ANNUITY INVESTORS LIFE INSURANCE COMPANY, a life insurance company organized under the laws of the state of Ohio (“Company”), on its own behalf and on behalf of each separate account of the Company set forth on ScheduleB, as may be amended from time to time (each an “Account” and collectively the “Accounts”). W I T N E S S E T H: WHEREAS, the Trust is registered with the Securities and Exchange Commission (“SEC”) as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust desires for its Funds to act as investment vehicles for separate accounts established for variable annuity contracts and variable life insurance policies to be offered by insurance companies that have entered into participation agreements with the Trust (the “Participating Insurance Companies”); and WHEREAS, the Distributor is registered as a broker-dealer with the SEC under the Securities and Exchange Act of 1934, as amended (the “1934 Act”), is a member in good standing of the National Association of Securities Dealers, Inc. (the “NASD”) and acts as principal underwriter for the Funds; and WHEREAS, each Fund represents an interest in a particular managed portfolios of securities and other assets; and WHEREAS, the Trust has received or will receive an order from the SEC granting Participating Insurance Companies and their separate accounts exemptions from the provisions of sections 9(a), 13(a), 15(a) and 15(b) of the 1940 Act, and rules 6e-2(b)(15) and 6e-3(T)(b)(15) thereunder, to the extent necessary to permit shares of the Funds to be sold to and held by variable annuity and variable life insurance separate accounts of both affiliated and unaffiliated life insurance companies (the “Mixed and Shared Funding Exemptive Order”); and WHEREAS, the Company has registered or will register under the Securities Act of 1933 (the “1933 Act”) certain variable annuity contracts and/or variable life insurance policies funded or to be funded through one or more of the Accounts (the “Contracts”); and WHEREAS, the Company has registered or will register each Account as a unit investment trust under the 1940 Act; and WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Company intends to purchase shares in one or more of the Funds (the “Shares”) on behalf of the Accounts to fund the Contracts, and the Trust intends to sell such Shares to the relevant Accounts at such Shares’ net asset value. 1 NOW, THEREFORE, in consideration of their mutual promises, the parties agree as follows: ARTICLEI Sale of Fund Shares 1.1The Trust has instructed the Distributor to make available for sale to the Company those Shares of the Funds which the Company orders on behalf of the Account, executing such orders on a daily basis at the net asset value next computed after receipt by the Trust or its designee of the order for the shares of the Funds.For purposes of this Section1.1, the Company shall be the designee of the Trust for receipt of such orders from each Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust receives notice of such order by 9:00a.m. Eastern Standard Time on the next following Business Day.“Business Day” shall mean any day on which the New York Stock Exchange is open for trading and on which the Funds calculate their net asset values pursuant to the rules of the SEC. 1.2 The Company will pay for Shares on the next Business Day after it places an order to purchase Shares in accordance with Section1.1.Payment shall be in federal funds transmitted by wire or by a credit for any Shares redeemed. 1.3 The Distributor agrees to make Fund Shares available for purchase at the applicable net asset value per share by the Company for its Accounts on those days on which the Funds calculate their net asset values pursuant to the rules of the SEC; provided, however, that the Board of Trustees of the Trust may refuse to sell Shares of any Fund to any person, or suspend or terminate the offering of Shares of any Fund if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Board, acting in good faith and in light of their fiduciary duties under federal and any applicable state laws, in the best interests of the shareholders of the Fund. 1.4 The Trust agrees to redeem, upon the Company’s request, any full or fractional Shares of the Funds held by the Company, executing such requests on a daily basis at the net asset value next computed after receipt by the Trust or its designee of the request for redemption.For purposes of this Section1.4, the Company shall be the designee of the Trust for receipt of requests for redemption and receipt by such designee shall constitute receipt by the Fund; provided that the Trust receives written (or facsimile) notice of such request for redemption by 9:00a.m.Eastern Standard Time on the next following Business Day.Payment shall be made within the time period specified in the Funds’ prospectus or statement of additional information, in federal funds transmitted by wire to the Company’s account as designated by the Company in writing from time to time. 1.5 The Company agrees to purchase and redeem the Shares of the Funds in accordance with the provisions of the Funds’ then current prospectus and statement of additional information. 2 1.6 The Trust shall use its best efforts to inform the Company of the net asset value per share for each Fund available to the Company by [6:30]p.m. Eastern Standard Time or as soon as reasonably practicable after the net asset value per share for such Fund is calculated.The Trust shall calculate such net asset value in accordance with the prospectus for such Fund.In the event that net asset values are not communicated to the Company by such time, the Company agrees to use its best efforts to include the net asset value when received in its next business cycle for purposes of calculating purchase orders and requests for redemption.However, if net asset values are not available for an inclusion in the next business cycle and purchase orders/redemptions are not able to be calculated and available to the Company to execute within the timeframe identified in Sections1.1 and 1.4, the Trust shall reimburse and make the Company whole for any losses incurred as a result of such delays. 1.7 Any material errors in the calculation of a Fund’s net asset value, dividends or capital gain information shall be reported to the Trust promptly upon discovery by the Company.The Trust shall make the Company whole for any payments to, or adjustments to the number of Shares in, the Account that are the result of any such material errors.An error shall be deemed “material” based on the Company’s interpretation of the SEC’s position and policy with regard to materiality, as it may be modified from time to time.Neither the Trust, the Distributor nor any of their affiliates shall be liable for any information provided to the Company pursuant to this Agreement which information is based on incorrect information supplied by or on behalf of the Company to the Trust or the Distributor. 1.8 The Trust shall furnish notice (by wire or telephone followed by written confirmation) to the Company as soon as reasonably practicable of any income dividends or capital gain distributions payable on any Shares.The Company, on its behalf and on behalf of the Account(s), hereby elects to receive all such dividends and distributions as are payable on any Shares in the form of additional Shares of that Fund.The Company reserves the right, on its behalf and on behalf of the Account(s), to revoke this election and to receive all such dividends and capital gain distributions in cash.The Trust shall notify the Company of the number of Fund Shares so issued as payment of such dividends and distributions. 1.9 Issuance or transfer of Shares shall be by book entry only.Stock certificates will not be issued to the Company or the Account(s).Purchase and redemption orders for Shares shall be recorded in an appropriate ledger for the Account(s) or the appropriate subaccount of the Account(s). 1.10 The parties hereto acknowledge that the arrangement contemplated by this Agreement is not exclusive; the Fund Shares may be sold to other insurance companies (subject to Section1.12 hereof) and to certain qualified retirement plans, and the cash value of the Contracts may be invested in other investment companies. 1.11 The Distributor and the Trust shall sell Fund Shares only to Participating Insurance Companies and their separate accounts and to persons or plans (“Qualified Persons”) that qualify to purchase Shares of a Fund under Section817(h) of the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder without impairing the ability of an Account to consider the portfolio investments of the Fund as constituting investments of the Account for the purpose of satisfying the diversification requirements of Section817(h).The Company hereby represents and warrants that it and the Account(s) are Qualified Persons.The Trust reserves the right to cease offering Shares of any Fund in the discretion of the Trust. 3 1.12 The Company agrees to provide to the Trust or its designee, upon written request, the taxpayer identification number (“TIN”), Individual/International Taxpayer Identification Number (“ITIN”) or other government-issued identified (“GII”) and the Contract owner number or participant account number associated with the holder of interests in a Contract or a participant in an employee benefit plan with a beneficial interest in a Contract (“Shareholder”), if known, of any or all Shareholders of the account and the amount, date and transaction type (purchase, redemption, transfer, or exchange) of every purchase, redemption, transfer, or exchange of Shares held through an account maintained by the Company during the period covered by the request.Unless otherwise specifically requested by the Trust, the Company shall only be required to provide information related to Shareholder-Initiated Transfer Purchases or Shareholder-Initiated Transfer Redemptions. The terms “Shareholder-Initiated Transfer Purchase” and “Shareholder-Initiated Transfer Redemption” mean a transaction that is initiated or directed by a Shareholder that results in a transfer of assets within a Contract to a Fund, but does not include transactions that are executed:(i)automatically pursuant to a contractual or systematic program or enrollment such as transfer of assets within a Contract to a Fund as a result of “dollar cost averaging” programs, insurance company approved asset allocation programs, or automatic rebalancing programs or within a Contract out of a Fund as a result of annuity payouts, loans, systematic withdrawal programs, insurance company approved asset allocation programs and automatic rebalancing programs; (ii)pursuant to a Contract death benefit; (iii) one-time step-up in Contract value pursuant to a Contract death benefit; (iv)allocation of assets to a Fund through a Contract as a result of payments such as loan repayments, scheduled contributions, retirement plan salary reduction contributions, or planned premium payments to the Contract; (v)pre-arranged transfers at the conclusion of a required free look period; (vi)as a result of any deduction of charges or fees under a Contract; (vii)within a Contract out of a Fund as a result of scheduled withdrawals or surrenders from a Contract; or (vii)as a result of payment of a death benefit from a Contract. (a) Requests must set forth a specific period not to exceed ninety (90) days (or any three (3) month period, as applicable) for which transaction information is sought.The Trust may request transaction information older than ninety (90) days from the date of the request as it deems necessary to investigate compliance with policies established by the Trust for the purpose of eliminating or reducing any dilution of the value of the outstanding Shares issued by the Funds. (b) Trust requests for Shareholder information shall be made no more frequently than quarterly except as the Trust deems necessary to investigate compliance with policies established by the Trust for the purpose of eliminating or reducing any dilution of the value of the outstanding Shares issued by the Funds. 4 (c) The Company agrees to provide, promptly upon request of the Trust or its designee, the requested information specified in Section1.12(a).If requested by the Trust or its designee, the Company agrees to use best efforts to determine promptly whether any specific person about whom it has received the identification and transaction information specified in Section1.12(a) is itself a financial intermediary (“Indirect Intermediary”) and, upon further request of the Trust or its designee, promptly either (i)provide (or arrange to have provided) the information set forth in Section1.12(a) for those Shareholders who hold an account with an Indirect Intermediary or (ii)restrict or prohibit the Indirect Intermediary from purchasing, in nominee name on behalf of other persons, Fund Shares.The Company additionally agrees to inform the Trust or its agent whether it plans to perform (i) or (ii).Responses required by this paragraph must be communicated in writing and in a format mutually agreed upon by the Trust or its designee and the Company.To the extent practicable, the format for any transaction information provided to the Trust or its agent should be consistent with the NSCC Standardized Data Reporting Format. (d) The Trust agrees not to use the information received pursuant to this Section1.13 for any purpose other than as necessary to comply with the provisions of Rule22c-2 under the 1940 Act or to fulfill other regulatory or legal requirements subject to the privacy provisions of Title V of the Gramm-Leach-Bliley Act (Public Law 106-102) and comparable state laws. (e) The Company agrees to execute written instructions from the Trust to restrict or prohibit further purchases or exchanges of Shares by a Shareholder that has been identified by the Trust as having engaged in transactions of the Funds’ Shares (directly or indirectly through an account with the Company) that violate policies established by the Trust for the purpose of eliminating or reducing any dilution of the value of the outstanding Shares issued by the Funds.Unless otherwise directed by the Trust, any such restrictions or prohibitions shall only apply to Shareholder-Initiated Transfer Purchases or Shareholder-Initiated Transfer Redemptions that are effected directly or indirectly through the Company.Instructions must be received by the Company at the address set forth in Article IX to this Agreement. (i) Instructions to restrict trading must include the TIN, ITIN or GII and the specific individual Contract owner number or participant account number associated with the Shareholder, if known, and the specific restriction(s) to be executed, including how long the restriction(s) is (are) to remain in place.If the TIN, ITIN, GII or the specific individual Contract owner number or participant account number associated with the Shareholder is not known, the instructions must include an equivalent identifying number of the Shareholder(s) or account(s) or other agreed upon information to which the instruction relates. (ii) The Company agrees to execute instructions as soon as reasonably practicable, but not later than five (5) business days after receipt of the instructions by Company. (iii) The Company will provide written confirmation to the Trust that instructions have been executed.The Company agrees to provide confirmation as soon as reasonably practicable, but not later than ten (10) business days after the instructions have been executed. 5 ARTICLEII Representations and Warranties 2.1The Company makes the following representations and warranties: (a) The Company is an insurance company duly organized and in good standing under the laws of the State of Ohio and has established each Account as a separate account under such law. (b) The execution and delivery of this Agreement and the performance of the transactions contemplated hereby have been duly authorized by all necessary action and all other authorizations and approvals (if any) required for the Company’s lawful execution and delivery of this Agreement and the Company’s performance hereunder have been obtained. (c) The Company has registered or, prior to any issuance or sale of the Contracts, will register each Account as a unit investment trust in accordance with the provisions of the 1940 Act to serve as a separate account for the Contracts. (d) The Contracts have been registered under the 1933 Act or will be registered under the 1933 Act prior to any issuance or sale of the Contracts, the Contracts will be issued in compliance in all material respects with all applicable federal and state laws, and the sale of the Contracts shall comply in all material respects with state insurance suitability requirements. (e) The Contracts are currently and at the time of issuance will be treated as annuity contracts or life insurance polices, whichever is appropriate, under applicable provisions of the Code.The Company shall make every effort to maintain such treatment and shall notify the Trust and the Distributor immediately upon having a reasonable basis for believing that the Contracts have ceased to be so treated or that they might not be so treated in the future. (f) All of the Company’s directors, officers, employees, investment advisers, and other individuals/entities, if any, dealing with the money and/or securities of the Trust are covered by a blanket fidelity bond or similar coverage in an amount not less than the minimal coverage that the Accounts would be required to maintain if they were subject to Rule17g-1 under the 1940 Act or related provisions as may be promulgated from time to time.The aforesaid includes coverage for larceny and embezzlement and is issued by a reputable bonding company.The Company agrees to make all reasonable efforts to see that this bond or another bond containing these provisions is always in effect, and agrees to notify the Trust in the event that such coverage no longer applies. (g) All shares of the Funds purchased by the Company will be purchased on behalf of one or more unmanaged separate accounts that offer interests therein that are registered under the 1933 Act and upon which a registration fee has been or will be paid, and the Company acknowledges that the Trust intends to rely upon this representation and warranty for purposes of calculating SEC registration fees payable with respect to such Shares of the Funds pursuant to Form24F-2 or any similar form or SEC registration fee calculation procedure that allows the Trust to exclude Shares so sold for purposes of calculating its SEC registration fee.The Company will certify the amount of any Shares of the Funds purchased by the Company on behalf of any separate account offering interests not subject to registration under the 1933 Act.The Company agrees to cooperate with the Trust on no less than an annual basis to certify as to its continuing compliance with this representation and warranty. 6 (h) The Company has in place an anti-money laundering program (“AML program”) that does now and will continue to comply with applicable laws and regulations, including the relevant provisions of the USA PATRIOT Act (Pub. L. No.107-56 (2001)) and the regulations issued thereunder by the U.S. Treasury Department.The Company undertakes and agrees to comply with any and all applicable laws, regulations, protocols and other requirements relating to money laundering including, without limitation, the relevant provisions of the USA PATRIOT Act and the regulations issued thereunder by the U.S. Treasury Department. The Company further agrees promptly to notify the Trust should it become aware of any change in the above representations and warranties. The Company represents that the principal underwriter of the Contracts requires any broker-dealer/insurance agency that distributes the Contracts to fully comply with the requirements of the USA PATRIOT Act and all other applicable federal or state laws applicable to the offer, sale and service of the Contracts and to establish such rules and procedures as may be necessary to cause diligent supervision of the securities and insurance activities of its representatives. In addition, the Trust hereby provides notice to the Company that the Trust reserves the right to make inquiries of and request additional information from the Company regarding its AML program. (i) The Company shall comply with any applicable privacy and notice provisions of 15 U.S.C. §§ 6801-6827 and any applicable regulations promulgated thereunder (including but not limited to 17 C.F.R. Part 248), as they may be amended. 2.2 The Trust, on its own and on behalf of the Funds, makes the following representations and warranties: (a) The Trust is duly organized and validly existing and in good standing under the laws of the State of Delaware. (b) The Trust is a registered open-end investment company under the 1940 Act, and all Shares will be issued and sold in compliance in all material respects with all applicable federal and state laws. (c) Each Fund is in compliance with the diversification requirements set forth in Section817(h) of the Code and Section1.817-5 of the regulations under the Code.The Trust will notify the Company immediately upon having a reasonable basis for believing that a Fund has ceased to so comply or that a Fund might not so comply in the future.In the event of a breach of this Section2.2(c) by the Trust, it will take all steps necessary to adequately diversity the Fund so as to achieve compliance within the grace period afforded by Section1.817-5 of the regulations under the Code. 7 (d) Each Fund is currently qualified as a regulated investment company (“RIC”) under Subchapter M of the Code, and represents that it will use every effort to qualify and to maintain qualification of each Fund as a RIC.The Trust will notify the Company immediately in writing upon having a reasonable basis for believing that a Fund has ceased to so qualify or that it might not so qualify in the future. (e) The Trust represents and warrants that its trustees, officers, employees, and other individuals/entities, if any, dealing with the money and/or securities of the Funds are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Funds in an amount not less than the minimal coverage as required currently by Rule17g-1 under the 1940 Act or related provisions as may be promulgated from time to time.The aforesaid blanket fidelity bond shall include coverage for larceny and embezzlement and shall be issued by a reputable bonding company. 2.3 The Distributor makes the following representations and warranties: (a) The Distributor is a registered broker-dealer under the 1934 Act and is a member in good standing of the NASD, and will remain duly registered under all applicable federal and state securities laws and the laws of any applicable self-regulatory organizations. (b) Pursuant to an Underwriting Agreement entered into between the Distributor and the Trust, the Distributor serves as principal underwriter/distributor of the Fund. ARTICLEIII Sales Material, Prospectuses and Other Reports; Voting 3.1 The Company shall furnish, or shall cause to be furnished, to the Trust or its designee, each piece of sales literature or other promotional material in which the Trust (or a Fund) is named, at least five Business Days prior to its use.No such material shall be used if the Trust or its designee reasonably objects to such use within five Business Days after receipt of such material.The Trust or its designee reserves the right to reasonably object to the continued use of any such sales literature or other promotional material in which the Trust (or a Fund) is named, and no such material shall be used if the Trust or its designee so objects. 3.2 Except with the express permission of the Trust, the Company shall not give any information or make any representations or statements on behalf of the Trust or concerning the Trust in connection with the sale of the Contracts other than the information or representations contained in the registration statement or prospectus for the Fund shares, as such registration statement and prospectus may be amended or supplemented from time to time, or in reports or proxy statements for the Trust, or in sales literature or other promotional material approved by the Trust or its designee. 3.3 The Trust and the Distributor or their designee shall furnish, or shall cause to be, furnished, to the Company, each piece of sales literature or other promotional material that it develops or uses and in which the Company, and/or any Account, is named, at least five Business Days prior to its use.No such material shall be used until approved by the Company, and the Company will use its best efforts to review such sales literature or promotional material within five Business Days after receipt of such material.The Company reserves the right to reasonably object to the continued use of any such sales literature or other promotional material in which the Company and/or any Account is named, and no such material shall be used if the Company so objects. 8 3.4 Except with the express permission of the Company, the Trust and the Distributor shall not give any information or make any representations or statements on behalf of the Company or concerning the Company, any Account or the Contracts other than the information or representations contained in a registration statement or prospectus for the Contracts, as such registration statement and prospectus may be amended or supplemented from time to time, or in published reports for the Accounts which are in the public domain or approved by the Company for distribution to Contract owners, or in sales literature or other promotional material approved by the Company or its designee. 3.5 For purposes of this ArticleIII, the phrase “sales literature or other promotional material” includes, but is not limited to, any of the following:advertisements (such as material published, or designed for use in, a newspaper, magazine, or other periodical, radio, television, internet website or other electronic media), telephone or tape recording, videotape display, signs or billboards, motion pictures, or other public media), sales literature (such as any written communication distributed or made generally available to customers or the public, including brochures, circulars, reports, market letters, form letters, seminar texts, reprints or excerpts of any other advertisement, sales literature, or published article), educational or training materials or other communications distributed or made generally available to some or all agents or employees, and registration statements, prospectuses, statements of additional information, shareholder reports, proxy materials, and any other communications distributed or made generally available. 3.6 The Distributor shall provide to the Company a copy of the Funds’ current prospectus within a reasonable period of its effective filing date, and provide other assistance as is reasonably necessary in order for the Company once each year (or more frequently if the prospectus for the Funds is supplemented or amended) to have the prospectus for the Contracts and the prospectus for the Funds printed together in one document (such printing to be at the Company’s expense). 3.7 The Distributor shall provide to the Company at least one complete copy of any prospectuses and statements of additional information, and all amendments to any of the above, that relate to the Fund(s) reasonably promptly after the filing of such document(s) with the SEC.Upon request, the Trust will provide to the Company copies of SEC exemptive orders and no-action letters and sales literature and other promotional material that relate to the Funds and to the performance of this Agreement by the parties. 3.8 The Funds’ prospectus shall state that the current statement of additional information for the Fund is available from the Company (or in the Funds’ discretion, from the Funds), and the Trust shall provide a copy of such statement of additional information to any owner of a Contract who requests such statement of additional information and to the Company in such quantities as the Company may reasonably request. 9 3.9 The Trust shall provide the Company with either:(i)a copy of the Funds’ proxy material, reports to shareholders, other information relating to the Funds necessary to prepare financial reports, and other communications to shareholders for printing and distribution to Contract owners at the Company’s expense, or (ii)camera ready and/or printed copies, if appropriate, of such material for distribution to Contract owners at the Company’s expense, within a reasonable period of the filing date for definitive copies of such material. 3.10 The Trust and the Distributor hereby consent to the Company’s use of the names of the Trust and/or the Distributor as wellas the names of the Funds set forth in Schedule A of this Agreement,in connection with marketing the Contracts, subject to the terms of Sections 3.1ofthis Agreement and the related trademarks, trade names, service marks or logos.The Company acknowledges and agrees that the Trust and the Distributor and/or their affiliates own all right, title and interest in and to such names, marks and logos and covenants not, at any time, to challenge the rights of the Trust and the Distributor and/or their affiliates to such names, marks or logos, or the validity or distinctiveness thereof.Suchconsent will terminate with the termination of thisAgreement.The Trust or the Distributor may withdraw this consent as to any particular use of any such name or identifying marks at any time (i) upon the Trust’s or the Distributor’s reasonable determination that such use would have a material adverse effect on the reputation or marketing efforts of the Trust, the Distributor or the Fund or (ii) if no series or class of shares of the Trust continues to be offered through variable insurance contracts issued by the Company.The Company will cease all use of any such name, mark or logo as soon as reasonably practicable after the termination or withdrawal of such consent. 3.11 The Company shall: (i) solicit voting instructions from Contract owners; (ii) vote the Fund shares in accordance with instructions received from Contract owners; and (iii) vote Fund shares for which no instructions have been received in a particular separate account in the same proportion as shares of such Fund for which instructions have been received in that separate account, so long as and to the extent that the SEC continues to interpret the 1940 Act to require pass-through voting privileges for variable contract owners or to the extent otherwise required by law.The Company reserves the right to vote Fund shares held in any segregated asset account in its own right, to the extent permitted by law. 3.12 Participating Insurance Companies shall be responsible for assuring that each of their separate accounts participating in a Fund calculates voting privileges as required by the Mixed and Shared Funding Exemptive Order and consistent with any reasonable standards that the Fund may adopt and provide in writing. 3.13 It is understood and agreed that, except with respect to information regarding the Trust or the Funds provided in writing by the Trust, the Trust is not responsible for the content of the prospectus or statement of additional information for the Contracts. 10 ARTICLEIV Fees and Expenses 4.1 The Trust and the Distributor shall pay no fee or other compensation to the Company under this Agreement, and the Company shall pay no fee or other compensation to the Trust or the Distributor, although the parties will bear certain expenses as provided herein. 4.2 All expenses incident to performance by each party of its respective duties under this Agreement shall be paid by that party.The Trust shall ensure that the Fund Shares are registered and authorized for issuance in accordance with applicable federal law and, if and to the extent advisable by the Trust, in accordance with applicable state laws prior to their sale.The Trust shall bear the expenses for the cost of registration and qualification of the Funds’ Shares, preparation and filing of the Funds’ prospectus and registration statement, proxy materials and reports, and the preparation of all statements and notices required by any federal or state law. 4.3 The Trust, at its expense, shall provide the Company with copies of the Funds’ proxy statements, reports to shareholders, and other communications (except for prospectuses and statements of additional information, which are covered in Section3.4) to shareholders in such quantity as the Company shall reasonably require for distributing to Contract owners.The Trust shall bear theexpense of mailing such proxy materials in the event the proxy vote is a result of actions initiated by the Trust. 4.4 In the event the Trust adds one or more additional Funds and the parties desire to make such Funds available to the respective Contract owners as an underlying investment medium, a new ScheduleA which shall be an amendment to this Agreement shall be executed by the parties authorizing the issuance of shares of the new Funds to the particular Account.The amendment may also provide for the sharing of expenses for the establishment of new Funds among Participating Insurance Companies desiring to invest in such Funds and the provision of funds as the initial investment in the new Funds. 4.5 Except as provided in this Section4.5, all expenses of preparing, setting in type and printing and distributing Fund prospectuses and statements of additional information, or supplements thereto, shall be the expense of the Company.For prospectuses and statements of additional information provided by the Company to its existing owners of Contracts who currently own Shares of one or more of the Funds, in order to update disclosure as required by the 1933 Act and/or the 1940 Act, the cost of printing shall be borne by the Trust.If the Company chooses to receive camera-ready film or computer diskettes in lieu of receiving printed copies of the Funds’ prospectus, the Funds shall bear the cost of typesetting to provide the Funds’ prospectus to the Company in the format in which the Funds are accustomed to formatting prospectuses, and the Company shall bear the expense of adjusting or changing the format to conform with any of its prospectuses.In such event, the Funds will reimburse the Company in an amount equal to the product of x and y where x is the number of such prospectuses distributed to owners of the Contracts who currently own shares of one or more of the Funds, and y is the
